MEMO ENDORSED
                          USDC SDNY
                          DOCUMENT
                          ELECTRONICALLY FILED
                          DOC #:
                          DATE FILED: 3/12/2020




                Application GRANTED. Sentencing is adjourned to May
                1, 2020, at 2:00 p.m. Submissions are due April 17, 2020.
                SO ORDERED.



                                     3/12/2020
                HON. VALERIE CAPRONI
                UNITED STATES DISTRICT JUDGE
